Citation Nr: 0421314	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-19 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for traumatic myofascitis of the lower dorsal and 
lumber spine.

2.  Entitlement to an initial, compensable disability rating 
for traumatic arthritis of the cervical spine.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1972.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision that increased the 
evaluation for traumatic myofascitis of the lower dorsal and 
lumber spine, from 10 percent to 40 percent, effective 
April 30, 2002 (the date of the claim for increase); granted 
service connection and assigned an initial zero percent 
(noncompensable) evaluation for traumatic arthritis of the 
cervical spine, effective December 14, 1972; and denied the 
veteran's claim of entitlement to a TDIU.  The veteran filed 
a notice of disagreement (NOD) with the assigned ratings and 
with the denial of a TDIU in October 2002.  The RO issued a 
statement of the case (SOC) later that same month, and the 
veteran submitted a substantive appeal in November 2002.

In December 2002 and January 2003, the RO issued supplemental 
SOCs (SSOCs), reflecting the continued denial of a rating in 
excess of 40 percent for traumatic myofascitis of the lower 
dorsal and lumber spine, and of an initial compensable rating 
for traumatic arthritis of the cervical spine, and of 
entitlement a TDIU.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
traumatic arthritis of the cervical spine, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Board's decision on the claim for a disability rating in 
excess of 40 percent for traumatic myofascitis of the lower 
dorsal and lumber spine is set forth below.  The claims for 
an initial compensable rating for traumatic arthritis of the 
cervical spine and for a TDIU are addressed in the remand 
following the order; those matters are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a disability rating in excess of 40 
percent for traumatic myofascitis of the lower dorsal and 
lumber spine has been accomplished.

2.  The veteran's traumatic myofascitis of the lower dorsal 
and lumber spine (with osteo-arthritic changes shown) is 
manifested, primarily, by objective evidence of overall 
severe limitation of motion, tenderness, and muscle spasms; 
objective evidence of either ankylosis of the lumbar spine or 
of associated intervertebral disc syndrome of the lumbar 
segment of the spine is not demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for traumatic myofascitis of the lower dorsal and lumber 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5021, 
5292, 5295 (2003).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal for an increased disability 
rating for traumatic myofascitis of the lower dorsal and 
lumber spine has been accomplished.

Through the October 2002 SOC-and the December 2002 and 
January 2003 SSOCs-as well as the May 2002 letter, the 
veteran and his representative have been notified of the laws 
and regulations governing the claim, the evidence that has 
been considered in connection with this appeal, and the bases 
for the denial of the claim.  The RO notified the veteran of 
the applicable rating criteria, and of the need for evidence 
of current medical treatment.  Here, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim, and has been afforded 
ample opportunity to submit such information and evidence.  
While, admittedly, the RO did not provide specific 
notification as to the most recent changes to the rating 
criteria pertaining to disabilities of the spine that took 
effect on September 26, 2003 (see 68 Fed. Reg. 51454 (August 
27, 2003)), the Board finds that the failure to do so, on 
these facts, does not constitute a violation of the 
notification provisions of 38 U.S.C.A. § 5103 that would 
affect the outcome of the decision in this case.  As 
discussed below, pertinent to the nature of the disability 
under consideration, the recent changes to the rating 
criteria provide no more than the currently assigned 40 
percent rating, unless ankylosis of the entire thoracolumbar 
spine is shown.  In this case, there is nothing to indicate 
ankylosis.  Thus, any error in not providing notice of the 
regulation changes is, in this case, harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

The Board also finds that the RO's May 2002 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The RO also informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, particularly, medical 
records, if he gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  In that letter, the RO requested that 
the veteran provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.  The RO's letter also 
invited the veteran to send in all evidence to support his 
claim.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of:  (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the matter now before the Board, 
the documents meeting the VCAA's notice requirements were 
provided both before and after the rating action on appeal.  
However, the Board finds that any lack of pre-adjudication 
notice in this matter has not, in any way, prejudiced the 
veteran.

As indicated above, the RO issued the October 2002 SOC 
explaining what was needed to substantiate the claim within a 
few short months of the July 2002 rating decision on appeal, 
and the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letter of May 2002, prior 
to the RO's initial adjudication of the claim; the veteran 
has not informed the RO of the existence of any evidence that 
had not already been obtained in response to that letter, or 
at any other point during the pendency of this appeal.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102.
  
The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's private treatment records, and has arranged 
for the veteran to undergo VA examination in connection with 
the issue on appeal. The veteran also has been given 
opportunities to submit and/or identify evidence to support 
his claim.  While the veteran, in May 2002, indicated that he 
had an earlier examination for purposes of obtaining Social 
Security disability benefits, a letter in the claims file 
from that agency reflects that the veteran was considered 
disabled due to multiple impairments as of July 15, 2000.  In 
so much as the veteran has undergone a more recent VA 
examination, following his submission of a claim for an 
increased evaluation, the Board finds that medical evidence, 
if any, associated with the Social Security file would be of 
minimum probative value to the veteran's current claim on 
appeal for an increased disability rating for his traumatic 
myofascitis of the lower dorsal and lumber spine.  
Significantly, no outstanding sources of pertinent evidence, 
to include from any treatment providers, has been identified, 
and neither the veteran nor his representative has indicated 
that there is any outstanding pertinent evidence that has not 
been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim for a disability 
rating in excess of 40 percent for traumatic myofascitis of 
the lower dorsal and lumber spine.

II.  Factual Background

Service medical records show that, in April 1972, the veteran 
was assaulted, sustaining bruises and injuries to his back.

In a July 1973 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
traumatic myofascitis of the lower dorsal and lumber spine, 
effective from the day following the date of discharge in 
December 1972.  
 
An interpretative summary of nerve conduction studies 
performed in March 1997 revealed no electrodiagnostic 
evidence for a left lower extremity radiculopathy, plexopathy 
or mononeuropathy.

A computed tomography scan of the veteran's lumbar spine, 
performed in March 1997, revealed bilateral spondylolysis 
defects of L5 with minimal grade 1 spondylolisthesis.  There 
was no central spinal stenosis.

On April 30, 2002, the veteran submitted a claim for an 
increased disability evaluation for traumatic myofascitis of 
the lower dorsal and lumber spine.
 
The veteran underwent a VA examination in May 2002.  The 
veteran reported the altercation in service, and reported 
continuing active treatment for his lower back.  He wore a 
lumbar support and took medications.  The veteran also had 
injections into his spine.  The veteran reported pain in his 
legs, radiating from his lower back.  He reported using a 
cane since 1995.

On examination, the veteran was fully ambulatory, using a 
cane in his right hand with very slight left-legged limp; the 
examiner noted that the veteran had a total hip replacement 
in 2000.  Examination of the lumbosacral spine revealed 
flattening of the normal lordotic curve.  There was no actual 
tenderness of the lumbar spine, but there was bilateral 
lumbar muscle spasm.  Range of motion of the back was 
approximately to 10 degrees on flexion with no extension, to 
10 degrees on lateral bending, and to 5 degrees on rotation 
to the right and left.  The physician noted a negative 
bilateral straight leg raising test.  The physician diagnosed 
the veteran with chronic lumbar strain; minimally bulging 
disc at L3-4; grade 1 spondylolisthesis of L5 on S1, with 
associated bilateral pars defects at the L5 level; and 
moderate posterior facet arthritis at L5-S1 level.

In a July 2002 rating decision, the RO assigned an increased 
evaluation for traumatic myofascitis of the lower dorsal and 
lumber spine, from 10 percent to 40 percent, effective in 
April 2002.

Records received from the Social Security Administration in 
October 2002 reveal that the veteran was considered to be 
disabled as of July 15, 2000, based on multiple impairments 
to include:  left hip replacement, spinal bifida, asthma, 
diabetes, vision problems, spinal bone spurs, degenerative 
disc disease, arthritis, and left leg being longer than the 
right.

A December 2002 medical statement from one of the veteran's 
treating physicians indicates that the veteran's progress in 
physical therapy was limited by complaints of neck and lower 
back pain, which were determined to be caused by degenerative 
disc and joint disease of the cervical and lower lumbosacral 
spine.

An MRI report of the veteran's lumbar spine, received in 
January 2003 and dated in February 2001, shows an impression 
of disc desiccation to varying degree at multiple levels, 
with mild narrowing of the 1st and 2nd lumbar disc spaces.  
There was a slight annular bulge at L2-L3, without neurologic 
impact.  There was no lumbar disc herniation, canal stenosis, 
or nerve root impact.

VA consultation reports, dated in January 2003, show 
diagnoses of chronic low back pain since service-connected 
back injury, and chronic left leg sciatica.


III.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's traumatic myofascitis of the lower dorsal and 
lumber spine is rated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5021-5295.  While a hyphenated 
diagnostic code generally reflects rating by analogy (see 
38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both 
diagnostic codes, alternatively.  

Under Diagnostic Code 5295, a 10 percent rating is 
established for lumbosacral strain with characteristic pain 
on motion; a 20 percent rating is established when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; a 40 percent 
rating is established when there is severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

In the alternative, the Rating Schedule provides that 
diseases including bursitis, synovitis, myositis, and 
tenosynovitis will be rated on limitation of motion of 
affected parts, similar to degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5020, 5021, 5024.  
As such, the veteran's disability may be evaluated under 
Diagnostic Code 5292, pertaining to limitation of motion of 
the lumbar spine.  Under that code, a 10 percent rating is 
assignable for slight limitation of motion, a 20 percent 
rating for moderate limitation of motion, and a 40 percent 
rating for when there is severe limitation of motion.  The 
Board notes that there is no comparable diagnostic solely for 
dorsal spine disability.

Considering the evidence of record in light of the applicable 
rating criteria, the Board finds that there is objective 
evidence of overall severe limitation of motion of the lumbar 
spine, along with tenderness and muscle spasm, to warrant the 
currently assigned maximum rating of 40 percent under either 
Diagnostic Code 5292 or Diagnostic Code 5295.  
[Parenthetically, the Board notes that, as evaluation of the 
same "disability" or the same "manifestations" under various 
diagnostic codes violates the rule against pyramiding (see 
38 C.F.R. § 4.14), the veteran is not entitled to more than 
one rating for the disability under consideration.]  The 
Board points out that, on VA examination in May 2002, the 
physician documented significant (more than moderate) degrees 
of limitation of flexion and of lateral bending of the 
veteran's lumber spine, and found no extension.  The 
currently assigned 40 percent evaluation contemplates that 
some of the veteran's functional loss is due to pain, and, as 
the veteran has the maximum evaluation under Diagnostic Code 
5292 (as well as Diagnostic Code 5295), a higher evaluation, 
on this basis, simply is not assignable.  See 38 C.F.R. 
§§ 4.40, 4.45; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Moreover, the Board finds that a higher evaluation is not 
assignable under any other potentially applicable diagnostic 
code that provides for assignment of a higher rating.  There 
simply is no finding of ankylosis so as warrant consideration 
of the claim under Diagnostic Code 5289, or, on that basis, 
under the recently revised criteria pertaining to 
disabilities of the spine, effective September 26, 2003.  See 
68 Fed. Reg. 51454 (August 27, 2003).  Likewise, there is no 
basis for evaluation of the dorsal/lumbar spine disability at 
issue as disc disease.  While the record includes notation 
that suggest possible disc problems, the record neither 
establishes a firm diagnosis of intervertebral disc syndrome 
of the lumbar segment of the spine, nor that any such 
condition is part and parcel of, or represents a progression 
of, the  service-connected disability, so as to warrant 
evaluation, alternatively, under Diagnostic Code 5293 (now 
5243).  See 38 C.F.R. § 4.71a.  

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 40 percent for traumatic 
myofascitis of the lower dorsal and lumber spine must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. at 53-56 (1990).


ORDER

A disability rating in excess of 40 percent for traumatic 
myofascitis of the lower dorsal and lumber spine is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for an initial, compensable disability 
rating for traumatic arthritis of the cervical spine, and for 
a TDIU has not been accomplished.  

Initially, the Board finds that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the issues remaining on appeal-for an initial, compensable 
disability rating for traumatic arthritis of the cervical 
spine, and for a TDIU-to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the Department to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103 (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  After providing the 
required notice, the RO should obtain any additional evidence 
for which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003).   

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The record reflects that the 
veteran currently receives treatment at the Erie VA Medical 
Center (VAMC)).  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain and associate with the claims file all outstanding 
records from the above-referenced facility, following the 
procedures set forth in 38 C.F.R. § 3.159(c) (2003), as 
regards obtaining records from Federal facilities.

As noted above, the record also includes a copy of a June 
2002 letter from the Social Security Administration (SSA) 
notifying the veteran that he was found to be disabled for 
purposes of receiving benefits from that agency; however, 
there are no records pertinent to that claim associated with 
the claims file.  The Board finds that medical evidence, if 
any, associated with that agency's file could be pertinent to 
the veteran's claim for a TDIU.  As part of its obligation to 
review a thorough and complete record, VA is required to 
obtain evidence from the SSA, including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

The Board also finds that further medical evaluation of the 
veteran is needed.  

As regards question of an initial, compensable evaluation for 
traumatic arthritis of the cervical spine, the Board notes 
that the evidence of record (to include the report of the 
veteran's most recent VA examination in May 2002) is 
inadequate to evaluate the veteran's service-connected 
traumatic arthritis of the cervical spine.  Although the 
veteran has complained of experiencing chronic neck pain and 
an inability to rotate his neck, the evidence does not 
address all pertinent disability factors set forth in 
38 C.F.R. §§ 4.40 and 4.45 (2003), to include the extent of 
functional loss due to pain.  See also DeLuca v. Brown, 8 
Vet. App. 202, 204-207 (1995).  The Board also points out 
that recent changes to the rating criteria pertaining to 
disabilities of the spine took effect on September 26, 2003.  
See 68 Fed. Reg. 51454 (August 27, 2003).  As adjudication of 
the claim must involve consideration of both the former and 
revised applicable criteria, with due consideration given to 
the effective date of the change in criteria (see VAOPGCPREC 
03-00 and 07-03), medical findings responsive to the revised 
criteria are needed to properly adjudicate the claim on 
appeal.

In addition, the veteran asserts that he is totally disabled 
and unable to retain or maintain any gainful employment due 
to his service-connected disabilities, consisting of 
traumatic myofascitis of the lower dorsal and lumber spine, 
and traumatic arthritis of the cervical spine.  As the record 
does not currently include a specific medical opinion 
addressing unemployability, the Board finds that obtaining 
one, on remand, would be helpful in resolving the question of 
the veteran's entitlement to a TDIU.  See Friscia v. Brown, 
7 Vet. App. 294 (1994), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994) (holding that where the VA has merely 
offered its own opinion regarding whether a veteran is 
unemployable as a result of a service-connected disability, 
VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
veteran's service-connected disability (ies) has on his (or 
her) ability to work).  This is particularly so in view of 
evidence showing that the veteran has a number of nonservice-
connected disabilities as well, to include a left hip 
replacement, spinal bifida, asthma, diabetes, and vision 
problems.       

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination to obtain medical findings needed to 
properly evaluate each of the claims remaining on appeal.  
The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claims.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims remaining on appeal.  Moreover, 
adjudication of the claim for a higher initial evaluation for 
cervical spine disability should include specific 
consideration of whether "staged rating" (assignment of 
different evaluations based on the evidence since the 
effective date of the grant of service connection), pursuant 
to Fenderson, is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the Erie 
VAMC all outstanding records of 
evaluation of and/or treatment for all 
spine disability, from April 1992 to the 
present, following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All 
records and/or responses should be 
associated with the claims file. 

2.  The RO should request from the SSA 
the records pertinent to the veteran's 
claim for Social Security disability 
benefits, as well as the medical records 
relied upon in reaching any decision on 
that claim, following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All 
records and/or responses received should 
be associated with the claims file.  

3.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
remaining on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate those claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the claimed disabilities 
that are not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and, if necessary, 
authorization is provided.  

The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should include clear notice that 
the veteran has a full one-year period 
for response (although VA may adjudicate 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo orthopedic examination 
of the cervical spine, preferably at the 
Erie VAMC (as requested).  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
results made available to the orthopedic 
examiner prior to the completion of his 
or her final report), and all clinical 
findings should be reported in detail.  

The examiner should conduct range of 
motion studies of the cervical spine, 
reported in degrees, with normal ranges 
provided for comparison purposes.  The 
examiner should also indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
cervical spine.  If pain on motion is 
indicated, the examiner should note at 
which point pain begins.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
likely additional functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

The examiner should also indicate whether 
the veteran experiences any ankylosis of 
the cervical spine, and, if so, the 
extent of such ankylosis.  

In providing the specific findings noted 
above, the physician should, to the 
extent possible, distinguish the symptoms 
and effects of the service-connected 
traumatic arthritis of the cervical spine 
from those associated with any other 
cervical spine disability.  If it is not 
medically possible to do so, the examiner 
should clearly so state, and indicate 
that his or her findings pertain to 
overall cervical spine disability.  

Finally, based upon examination of the 
veteran, and review of the record, the 
physician should render an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran is unable 
to obtain or retain substantially gainful 
employment as a result of his service-
connected traumatic myofascitis of the 
lower dorsal and lumber spine and 
traumatic arthritis of the cervical 
spine-notwithstanding the impairment due 
to the veteran's various nonservice-
connected disabilities.  If so, the 
examiner should provide the approximate 
date that the veteran was rendered unable 
to work due to service-connected 
disability. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for a 
TDIU and for an initial compensable 
rating for service-connected traumatic 
arthritis of the cervical spine, in light 
of all pertinent evidence and legal 
authority.  The RO must document its 
consideration of all applicable former 
and revised criteria for evaluating the 
veteran's service-connected disability, 
as well as whether "staged rating" 
pursuant to Fenderson (cited to above) is 
warranted.

10.  If any benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC that 
includes citation to all additional legal 
authority considered-to include the 
revised applicable rating criteria-as 
well as clear reasons and bases for the 
RO's determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



